United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2005
                                   ___________


                                          *
                                          *
In re: Michael J. Hoare,                  *    Appeal from the United States
                                          *    District Court for the
      Respondent/Appellant.               *    Eastern District of Missouri.
                                          *
                                          *

                                   ___________

                           Submitted: December 11, 1997

                               Filed: July 2, 1998
                                    ___________

Before WOLLMAN, FLOYD R. GIBSON,1 and LOKEN, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Michael J. Hoare appeals from an order of disbarment entered by the United
States District Court for the Eastern District of Missouri. We affirm.




      1
        The result in this case comports with the views that Judge Floyd R. Gibson
expressed in our post-argument conference. Judge Gibson’s temporary disability due
to illness has prevented his further participation in the case.
                                          I.

       Prior to his disbarment, Hoare, a former law professor and United States
Department of Justice attorney, was engaged in a successful private law practice in St.
Louis, Missouri. Hoare had been admitted to practice in the jurisdictions of Missouri
and Massachusetts, and was a member of the Bar of the Eighth Circuit Court of
Appeals, the District of Columbia Court of Appeals, and the Supreme Court of the
United States. Before the incident that resulted in his disbarment, Hoare had never
been subject to criminal prosecution or professional discipline in any jurisdiction.

       After having two or three glasses of wine at a neighborhood party in St. Louis
on the evening of April 24, 1993, Hoare drove across the Mississippi River to Illinois,
where he drank wine and beer throughout the remainder of the evening and into the
early hours of the next morning. According to Hoare’s own testimony, he may have
consumed as many as twelve drinks in all.

       Shortly before 5:00 a.m. on April 25, seventeen-year-old Joshua Roedersheimer
and his younger brother, Drew, were traveling south on Interstate 255 in Joshua’s car
on their way to work at their grandfather’s produce stand at the Farmer’s Market in
South St. Louis County. Herman Roedersheimer, the boys’ grandfather, followed close
behind in another vehicle.

     Meanwhile, having slept for a short time in his car, Hoare awoke and started for
home. He apparently lost his bearings, and after mistakenly turning south on Illinois
Route 3 near Cahokia, ultimately entered an I-255 exit ramp. Driving past one “Do
Not Enter” and two “Wrong Way” signs, Hoare, traveling northward, entered the
interstate’s southbound lanes. He drove for more than two miles in the wrong
direction.




                                          -2-
      The dawn was just about to break as Hoare collided with Joshua
Roedersheimer’s southbound car. Drew Roedersheimer, who had been dozing in the
passenger seat, was injured and bleeding but was able to pull Joshua free from the car.
Herman Roedersheimer, who witnessed the collision, went to Joshua’s side as the boy
lay mortally injured on the side of the road. After calling out, “Help me, help me,”
Joshua died in his grandfather’s arms.

       When police and emergency vehicles arrived at the scene, Hoare, who had
suffered a broken ankle and dislocated hip, refused to allow police to draw a blood
sample to be tested for alcohol. Blood drawn from Hoare for medical purposes by
hospital personnel, approximately two and a half hours later, revealed a blood-alcohol
content of .12 percent. At the time, the legal limit was .10 percent in Illinois. An
accident reconstruction specialist later testified that Hoare’s automobile was straddling
two lanes at the time of the crash and that there was no evidence Hoare had taken
evasive action. Joshua’s vehicle, in contrast, had veered right and had skidded some
126 feet prior to the point of impact.

       Hoare was charged in St. Clair County, Illinois, circuit court with the aggravated
reckless homicide of Joshua Roedersheimer. He rejected an offer by state prosecutors
of a recommendation of probation in exchange for a guilty plea to the reduced charge
of reckless homicide. The case proceeded to trial. At Hoare’s first trial, in July of
1995, a mistrial was declared when a juror changed her mind and refused to affirm,
when polled, the guilty verdict that had been returned. A second trial resulted in
Hoare’s conviction for aggravated reckless homicide in March of 1996. See State v.
Hoare, No. 93-CF-583 (20th Judicial Circuit, St. Clair County, Illinois, March 12,
1996).

       Hoare did not appeal. At sentencing, he read a statement of remorse. Facing a
maximum of fourteen years in prison, Hoare was sentenced instead to six months in the
St. Clair County jail in Belleville, Illinois, and was placed on probation for forty

                                          -3-
months. He was ordered to perform forty hours of community service during each
month of his probation, half of which was required to involve the assistance of persons
with alcohol problems. A civil suit filed against Hoare by the Roedersheimer family
was later settled by his insurance carrier.

        Following Hoare’s conviction, the Supreme Court of Missouri, pursuant to
Missouri Supreme Court Rule 5.21 (Suspension for Criminal Activities), issued an
order requiring Hoare to show cause why his license to practice law should not be
suspended. After considering Hoare’s response, the court entered an order on June 10,
1996, suspending him from the practice of law pending final disposition of disciplinary
proceedings initiated as a result of his felony conviction. Approximately one month
later, without further proceedings, the court issued an order disbarring Hoare from the
practice of law in Missouri. See In re Michael Hoare, No. 78870 (July 16, 1996).

       On June 20, 1996, the United States District Court for the Eastern District of
Missouri entered an order requiring Hoare to show cause why the identical discipline
of disbarment should not be imposed pursuant to Local Rule 12.02. See Missouri
Court Rules, State and Federal 738 (West 1997).2 A second order was issued on

      2
         On August 21, 1996, a similar proceeding was initiated by the Bar of the
Supreme Court of the United States. The Court’s final order of disbarment was entered
on November 4, 1996. See In the Matter of Disbarment of Michael J. Hoare, 117 S.
Ct. 414 (1996). The Bar of the District of Columbia Court of Appeals, as well, has
initiated disciplinary proceedings against Hoare. Recently, the Hearing Committee of
its Board on Professional Responsibility issued a report and recommendation that
Hoare be suspended for two years. See In the Matter of Michael J. Hoare, Esq., Bar
Docket No. 241-96 (D.C. Cir. May 29, 1998). In addition, the Massachusetts Supreme
Judicial Court has issued a two-year suspension. See In re Hoare, No. BD-96-037
(Suffolk County, Mass. Feb. 19, 1998).

      On October 9, 1996, we entered an order holding in abeyance the disciplinary
proceedings against Hoare pending the entry of a final order in the district court. See
In Re: Michael J. Hoare, No. 97-2005 (8th Cir. Oct. 9, 1996).

                                          -4-
August 1, 1996, placing Hoare on interim suspension pending a final resolution of the
matter. The court then proceeded in accordance with its Rules of Disciplinary
Enforcement. Rule II (Discipline Imposed by Other Courts) provides that when
determining whether to discipline a member of its bar consistent with a state
disciplinary adjudication, the court

      may impose the identical discipline unless the respondent-attorney
      demonstrates, and this court finds:

             (1) that the procedure in the other jurisdiction was so
             lacking in notice or opportunity to be heard as to constitute
             a deprivation of due process; or

             (2) that there was such an infirmity of proof establishing the
             misconduct as to give rise to the clear conviction that this
             court could not, consistent with its duty, accept as final the
             conclusion of the other jurisdiction on that subject; or

             (3) that the imposition of the same discipline by this court
             would result in grave injustice; or

             (4) that the misconduct established is deemed by this court
             to warrant substantially different discipline.

Rule II(D), Rules of Disciplinary Enforcement, United States District Court for the
Eastern District of Missouri (January 18, 1996).

       On March 11, 1997, the district court issued its order that Hoare be “disbarred,
that his right to practice law in this court is terminated, and that his name be stricken
from the roll of attorneys authorized to practice law in this court.” See In the Matter
of Michael J. Hoare, No. 96-MC-187 (E.D. Mo. March 11, 1997) (en banc). Hoare
now appeals from that order.



                                          -5-
                                             II.

       Courts have long recognized their authority to suspend or disbar attorneys, an
inherent power derived from the attorney’s role as an officer of the court that granted
admission. See In re Snyder, 472 U.S. 634, 643 (1985). Although a state court
disciplinary action is not conclusively binding upon the federal judiciary, federal courts
are nevertheless obliged to accord a high level of deference to state court disbarment
proceedings. See Theard v. United States, 354 U.S. 278, 281-82 (1957); Selling v.
Radford, 243 U.S. 46, 50-51 (1917); In re Attorney Discipline Matter, 98 F.3d 1082,
1087 (8th Cir. 1996); Matter of Randall, 640 F.2d 898, 901 (8th Cir. 1981); In re
Rhodes, 370 F.2d 411, 413 (8th Cir. 1967). Thus, when a district court learns that a
member of its bar has been subject to discipline by another jurisdiction, the identical
discipline is typically imposed. See Randall, 640 F.2d at 901.

       We will reverse a district court’s disciplinary order only when an abuse of
discretion has occurred. See Attorney Discipline Matter, 98 F.3d at 1087; Matter of
Discipline of Olkon, 795 F.2d 1379, 1381 (8th Cir. 1986).

        Hoare first asserts that the district court erred in requiring him to demonstrate the
inappropriateness of reciprocal discipline by clear and convincing evidence, a standard
of proof not set forth in the court’s Rules of Disciplinary enforcement. It was for the
district court to determine what standard of proof is appropriate under its rules, and we
perceive no unfairness resulting from the Rules’ silence on the matter.

       Next, Hoare argues that the court abused its discretion in concluding that
discipline substantially different from disbarment was not warranted in his case. See
Rule of Disciplinary Enforcement II(D)(4). In particular, he asserts that (1) any
misconduct on his part does not reflect adversely upon his fitness to practice law; and
(2) the discipline imposed in this case is substantially harsher than that imposed upon


                                            -6-
attorneys in other jurisdictions who have been involved in alcohol-related vehicular
homicides.

        We reject Hoare’s argument that his misconduct does not reflect adversely on
his fitness to practice law. Hoare is guilty of committing a felony. He elected to drive
while intoxicated, drove for more than two miles on the wrong side of an interstate
highway, and ended the life of an innocent young man. Upon his arrest, he refused to
cooperate with police officers by forbidding them to test his blood for alcohol. Such
conduct, when committed by an officer of the court, constitutes a failure to maintain
personal integrity, reflects upon one’s fitness to practice law, and brings the bench and
the bar into disrepute. See, e.g., Matter of Horwitz, 881 P.2d 352, 356 (Ariz. 1994)
(en banc); People v. Fahselt, 807 P.2d 586, 587-88 (Colo. 1991) (en banc); Kentucky
Bar Ass’n v. Jones, 759 S.W.2d 61, 63 (Ky. 1988). Offending conduct need not
involve direct questions of honesty or trustworthiness, nor have an immediate relation
to the daily business conducted by an attorney, in order to warrant substantial
discipline. See, e.g., In re Brown, 674 So. 2d 243, 246 (La. 1996) (“Conviction of a
crime may warrant disbarment, even though the crime was not directly connected with
the practice of law.”).

       With respect to the harshness of the discipline imposed upon Hoare, we agree
that a suspension of one or two years, rather than disbarment, appears to be a more
typical sanction imposed in disciplinary cases involving an alcohol-related vehicular
homicide. See, e.g., Office of Disciplinary Counsel v. Michaels, 527 N.E.2d 299 (Ohio
1988) (eighteen-month suspension); Jones, 759 S.W.2d at 63 (two-year suspension);
Matter of Disciplinary Proceeding Against Curran, 801 P.2d 962 (Wash. 1990) (en
banc) (holding that presumptive sanction for two counts of vehicular homicide is two-
year suspension); Matter of Howard, 673 A.2d 800 (N.J. 1996) (three-month
suspension when vehicular homicide did not involve alcohol); In re Alkow, 415 P.2d
800 (Cal. 1966) (en banc) (six-month suspension when vehicular homicide did not
involve alcohol).

                                          -7-
       Nonetheless, the sanction of disbarment in cases involving a negligent homicide
is not without precedent. See Horwitz, 881 P.2d at 360 (conviction for negligent
vehicular homicide involving alcohol and illegal drugs warranted disbarment); Matter
of Souls, 669 A.2d 532 (R.I. 1996) (disbarment ordered for conviction of leaving the
scene of a fatal accident in which alcohol may have been a factor); Brown, 674 So. 2d
at 249 (conviction of negligent homicide arising out of shooting warranted disbarment);
Matter of Holt, 451 S.E.2d 884 (S.C. 1994) (felony conviction for driving under the
influence resulting in loss of human life warranted indefinite suspension; attorney also
admitted use of cocaine); In re Morris, 397 P.2d 475 (N.M. 1964) (conviction for
alcohol-related involuntary manslaughter justified indefinite suspension). In fact, the
disciplinary rules of some jurisdictions provide for automatic disbarment when an
attorney is convicted of any felony, without regard to its nature and absent
consideration of any mitigating circumstances. See, e.g., N.Y. JUD. LAW § 90
(McKinney 1993) (any attorney convicted of a felony is automatically disbarred).

        Whether we would have imposed a substantial period of suspension rather than
disbarment had we been sitting in original judgment of this matter, is not at issue in this
appeal. Rather, we hold only that the district court did not abuse its broad discretion
in concluding that discipline substantially different from disbarment was not warranted
in this case. See Attorney Discipline Matter, 98 F.3d at 1089 (“It was well within the
district court’s inherent power to discipline appellant based on Missouri’s disbarment
order.”).

       Lastly, Hoare asserts that the court abused its discretion in concluding that the
reciprocal discipline of disbarment would not “result in grave injustice.” See Rule of
Disciplinary Enforcement II(D)(3). Hoare advances several arguments in this regard,
most of which center on the Missouri Supreme Court’s failure to articulate the
reasoning behind its order of disbarment and on the disparity perceived by Hoare
between the sanction imposed by that court upon him and the discipline imposed in
other cases.

                                           -8-
       Although a conviction for negligent vehicular homicide has apparently never
before resulted in an attorney’s disbarment in Missouri, that fact does not conclusively
establish that disbarment is unwarranted or gravely unjust in the circumstances of this
case. In each disciplinary proceeding, a state’s highest court considers many factors
and “must be given considerable leeway in meting out the sanctions imposed.”
Attorney Discipline Matter, 98 F.3d at 1088 (quoting Randall, 640 F.2d at 904). If
disbarment is within the appropriate range of sanctions, “[w]e are not in a position, nor
authorized, to second-guess the highest state court on the sanctions it imposes.”
Attorney Discipline Matter, 98 F.3d at 1088 (quoting Randall, 640 F.2d at 904).
Rather, we are empowered only to review the exercise of discretion by the district court
in determining whether it should order the typical sanction of reciprocal discipline. See
Attorney Discipline Matter, 98 F.3d at 1088-89.

       Actions produce consequences; reckless actions sometimes beget tragic
consequences. The consequences of Hoare’s reckless actions, though unintended, were
in no sense unforeseeable. Having considered Hoare’s arguments and all of the
relevant circumstances, we cannot say that the district court abused its discretion in
concluding that the reciprocal discipline of disbarment would not result in grave
injustice.

      The order of disbarment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -9-